DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyler US (20190081697).
Regarding claim 1, Wyler teaches a method, executed at a network node, for providing service continuity for a satellite communication link with a network entity (see abstract and paragraph [0003], the invention is about making sure satellite communications remain efficient in the event of rain interference), the method comprising: collecting, from a plurality of ground facing sensors, data indicative of one or more conditions (see paragraphs [0085]-[0086], Where available, weather forecasting provides accurate and timely predictions of rain fall by incorporating a network of sensors and fluid dynamics models), the one or more conditions at least in part influencing operational conditions of the satellite communication link (see paragraphs [0070]-[0088], frequency bands are assigned based on their relative susceptibility to rain fade); predicting an event associated with the operational conditions of the satellite communication link, the predicting at least in part based on the data (see paragraph [0085], using meteorological forecasts to predict rain fades. Where available, weather forecasting provides accurate and timely predictions of rain fall by incorporating a network of sensors and fluid dynamics models. For every user terminal or groups of neighboring user terminals, this forecast data can be used to generate beam and frequency assignment schedules for the next 12 hours or so.); and modifying the satellite communication link based on the predicted event (see paragraph [0085], Fig. 15, Referring now to FIG. 15, a 12-hour rain forecast from local weather center for user 1 is entered into core network 210 (FIG. 1) to create a 12-hour plan for communications. Near the end of the period, it will rain enough that satellite 204-7 will communicate with that user using beam B2 on frequency f2.)
Regarding claim 2, Wyler teaches, wherein the event is a link impairing event, the method further comprising configuring one or more back up satellite communication links (see paragraph [0073]).  
Regarding claim 3, Wyler teaches wherein modifying the satellite communication link based on the predicted event comprises rerouting traffic from the satellite communication link to the one or more back up satellite communication links (see paragraphs [0083]-[0085]).
Regarding claim 4, Wyler teaches further comprising preconfiguring a second satellite communication link for routing traffic (see Fig. 9, paragraphs [0062], [0071]-[0073]).
Regarding claim 5 Wyler teaches wherein: the event is a link impairing event; and modifying the satellite communication link based on the predicted event comprises routing traffic from the satellite communication link to the preconfigured second satellite communication link (see paragraph [0073] and [0081]).
Regarding claim 6, Wyler teaches further comprising receiving a routing policy, wherein the modifying the satellite communication link based on the predicted event comprises modifying the satellite communication link based on the routing policy (see paragraphs [0078]-[0081]). 
Regarding claim 7, Wyler teaches wherein the event is a link impairing event, the method further comprising: 1486600401US01 assigning a geographic token to the event (see paragraphs [0006], [0074], [0084]); and notifying one or more network entities of the event (see paragraph [0089]).  
Regarding claim 8, Wyler teaches further comprising collecting, by the one or more network entities, data related to the event (see paragraph [0085]).
Regarding claim 9, Wyler teaches wherein the plurality of ground facing sensors operate in one or more radio frequency bands (see paragraph [0085]).
Regarding claim 10, Wyler teaches wherein predicting comprises processing, using machine learning, the data to model the communication link (see paragraph [0085]).  
Regarding claim 11, Wyler teaches wherein the processing is performed locally by a satellite, wherein the satellite comprises a first set of ground facing sensors included in the plurality of ground facing sensors (see paragraph [0085]).  
Regarding claim 12, Wyler teaches further comprising receiving, from one or more network entities, additional data indicative of the one or more conditions, wherein the predicting is at least in part based on the data and the additional data (see paragraphs [0085]-[0088]).
Regarding claim 13, Wyler teaches further comprising sending the data to one or more network entities for further processing, the one or more network entities comprising: a satellite, a gateway, and a ground station (see fig. 15 and paragraph [0085]).
Regarding claim 14, Wyler teaches a method for managing satellite network connectivity, the method comprising: collecting, by a network entity from one or more other network entities, data indicative of one or more conditions (see paragraphs [0085]-[0086], Where available, weather forecasting provides accurate and timely predictions of rain fall by incorporating a network of sensors and fluid dynamics models), the one or more conditions at least in part influencing operational conditions of one or more satellite communication links (see paragraphs [0070]-[0088], frequency bands are assigned based on their relative susceptibility to rain fade); predicting, by the network entity, one or more events associated with the operational conditions of the one or more satellite communication links, the prediction at least in part based on the data (see paragraph [0085], using meteorological forecasts to predict rain fades. Where available, weather forecasting provides accurate and timely predictions of rain fall by incorporating a network of sensors and fluid dynamics models. For every user terminal or groups of neighboring user terminals, this forecast data can be used to generate beam and frequency assignment schedules for the next 12 hours or so.); sending, by the network entity, instructions to the one or more other network entities, the instructions based on the predicted one or more events (see paragraph [0085], Fig. 15, Referring now to FIG. 15, a 12-hour rain forecast from local weather center for user 1 is entered into core network 210 (FIG. 1) to create a 12-hour plan for communications. Near the end of the period, it will rain enough that satellite 204-7 will communicate with that user using beam B2 on frequency f2.).  
Regarding claim 15, Wyler teaches wherein predicting one or more events comprises establishing one or more areas of concern for the one or more satellite communication links (see paragraph [0074]).
Regarding claim 16, Wyler teaches wherein the instructions include routing polices (see paragraph [0071]).
Regarding claim 19, Wyler teaches an apparatus for providing service continuity for a satellite communication link with a network entity (see abstract and paragraph [0003], the invention is about making sure satellite communications remain efficient in the event of rain interference), the apparatus comprising: a processor; and a memory having stored thereon machine readable instructions (see paragraph [0058]), the machine readable instructions, when executed by the processor configure the apparatus to: collect from a plurality of ground facing sensors, data indicative of one or more conditions (see paragraphs [0085]-[0086], Where available, weather forecasting provides accurate and timely predictions of rain fall by incorporating a network of sensors and fluid dynamics models), the one or more conditions at least in part influencing operational conditions of the satellite communication link (see paragraphs [0070]-[0088], frequency bands are assigned based on their relative susceptibility to rain fade); predict an event associated with the operational conditions of the satellite communication link, the predicting at least in part based on the data (see paragraph [0085], using meteorological forecasts to predict rain fades. Where available, weather forecasting provides accurate and timely predictions of rain fall by incorporating a network of sensors and fluid dynamics models. For every user terminal or groups of neighboring user terminals, this forecast data can be used to generate beam and frequency assignment schedules for the next 12 hours or so.); and modify the satellite communication link based on the predicted event (see paragraph [0085], Fig. 15, Referring now to FIG. 15, a 12-hour rain forecast from local weather center for user 1 is entered into core network 210 (FIG. 1) to create a 12-hour plan for communications. Near the end of the period, it will rain enough that satellite 204-7 will communicate with that user using beam B2 on frequency f2.).  
Regarding claim 20, Wyler teaches an apparatus for providing service continuity for a satellite communication link with a network entity (see abstract and paragraph [0003], the invention is about making sure satellite communications remain efficient in the event of rain interference), the apparatus comprising: a processor; and a memory having stored thereon machine readable instructions (see paragraph [0058]), the machine readable instructions, when executed by the processor configure the apparatus to: 1686600401US01 collect, from one or more other network entities, data indicative of one or more conditions (see paragraphs [0085]-[0086], Where available, weather forecasting provides accurate and timely predictions of rain fall by incorporating a network of sensors and fluid dynamics models), the one or more conditions at least in part influencing operational conditions of one or more satellite communication links; predict one or more events associated with the operational conditions of the one or more satellite communication links (see paragraphs [0070]-[0088], frequency bands are assigned based on their relative susceptibility to rain fade), the prediction at least in part based on the data (see paragraph [0085], using meteorological forecasts to predict rain fades. Where available, weather forecasting provides accurate and timely predictions of rain fall by incorporating a network of sensors and fluid dynamics models. For every user terminal or groups of neighboring user terminals, this forecast data can be used to generate beam and frequency assignment schedules for the next 12 hours or so.); send instructions to the one or more other network entities, the instructions based on the predicted one or more events (see paragraph [0085], Fig. 15, Referring now to FIG. 15, a 12-hour rain forecast from local weather center for user 1 is entered into core network 210 (FIG. 1) to create a 12-hour plan for communications. Near the end of the period, it will rain enough that satellite 204-7 will communicate with that user using beam B2 on frequency f2.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wyler US (20190081697) and in further view of Baudoin et al US (20160080072).  
Regarding claim 17, Wyler teaches all the limitations of claim 14 from which claim 17 depends on.  However they fail to explicitly teach a list of satellites as further recited in the claim.  Conversely Baudoin teaches such limitations; generating, by the network entity, a list of one or more satellites (see paragraph [0003], [0033], [0046]) having one or more compromised communication links based at least in part on the predicted one or more events (see paragraph [0046]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to have combined the teachings of Wyler with the listing of satellites as taught by Baudoin.  The motivation for this would have been to allow for efficient network congestion management (see paragraph [0030]).
Regarding claim 18, Baudoin further teaches periodically establishing, by the network entity, one or more alternative communication links for the one or more satellites on the list (see paragraph [0041]); and sending, by the network entity, instructions to the one or more other network entities, the instructions based at least in part on the one or more alternative communication links (see paragraph [0041]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478